DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that several of the claim elements are functionally recited which leads to clear antecedent issues. The following terms lack clear antecedent basis in the claims: 
In claim 1, line 4, “the tip”; in line 5, “the magnetic field orientation” and line 6, “the magnitude of the pre-magnetized flakes”.
In claim 8, line 4, “the key”; in line 5, “the three-dimensional magnetic field” and “the tip of the key”; in line 6-7, “the three dimensional magnetic field” and “sides of the key”; in line 8-9, “the three dimensional magnetic field” and “the cuts of the key”. 
In claim 9, line 2, “the pin locations” and “the key”.
In claim 10, line 2, “the top of the key”.
In claim 12, line 1, ”the tip and sides”.
In claim 11, line 4, “the cylindrical shape” and “it”. It is further noted with respect to claim 11, the recitation of “cylindrical features” in line 2 is considered indefinite, and the recitation in line 6-7, 
In claim 15, line 5, “the tip”; line 6, “the magnetic field orientation”; in line 7, “the magnitude” and line 10, “the reflectivity”.
It is noted that the dependent claims not specifically discussed are included herein merely because of their dependency to the rejected independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,567,666 (hereinafter (GB666).
Re Claim 8.
GB666 discloses a magnetic reader device with mechanical cut detection in a pin tumbler (Fig.6) comprising:  13Attorney Docket No. P1738-US2a magnetometer (140) embedded in the pin tumbler; mechanical lock pins (embodiment of Fig.6, discussed on pages 16-18 of the specification); a slot (332a) to guide the insertion of the key (133,233); one or more magnetometer sensors (140) to read the three-dimensional magnetic field (135,335) at the tip 5of the key; one or more magnetometer sensors 
Re Claim 9.
GB666 discloses the reader device of claim 8, wherein switches, potentiometers, or optical devices are incorporated to determine the pin locations to give feedback on the key insertion.  
Official Notice is taken that the use of various types of sensors such as optical device or switches is old and well known in the electronic arts and would have been considered an obvious matter of design choice to one of ordinary skill in the art.
Re Claim 10.
GB666 discloses the reader device of claim 8, wherein one or more magnetometer sensors (140) read the three- 15dimensional magnetic field along the top of the key.
It would have been obvious to one of ordinary skill in the art to provide the functionality as claimed in view of the teaching of GB666, while also noting that the claimed functional recitation of reading along the top of the key is considered merely intended use of the sensing device.

Allowable Subject Matter
Claims 1-7, 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to teach or suggest the key as recited in independent claims 1,11 and 15 especially, including “A multi-factor authentication system comprising: a base key that contains a matrix material of pre-magnetized flakes in a nonmagnetic base material, wherein the the material is molded or cut into a key-shape; and  5an electronic magnetometer reader located within a core keyway to read the tip or along one or more surfaces of the key shape that measures the magnetic field orientation and magnitude of the pre-magnetized flakes.”
While several cited prior art patents disclose PUF devices and keys including magnets, none teach or suggest a key as claimed including pre-magnetized flakes in a key shape in a multi-factor authentication system as clamed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675